 1
 2
 3
 4
 5
 6
 7
 8
                                 UNITED STATES DISTRICT COURT
 9
                                         DISTRICT OF NEVADA
10
11   RUDY RIVERA,
                                                              Case No.: 2:17-cv-02776-JCM-NJK
12              Plaintiff(s),
                                                                             Order
13   v.
14   DANIEL BOGDEN, et al.,
15              Defendant(s).
16          Pending before the Court is a motion to seal. Docket No. 51. Defendant CoreCivic filed
17 a response in support of keeping secret, inter alia, the first names of employees. Docket No. 58.1
18 No legal citation is provided that addresses this particular issue, other than citation to the docket
19 of an order in a case in another district. See id. at 5-6. No Westlaw or Lexis citation is provided,
20 nor is a copy of the order attached. Moreover, the factual basis for that request is purportedly a
21 supporting declaration filed in relation to CoreCivic’s brief, see id. at 5-6, see also id. at 2
22 (referencing “supporting declaration”), but no such declaration was filed. Lastly, there is a
23 suggestion that that the names of these employees and their affiliation with CoreCivic may be
24 publicly available through social media and/or press publications, see Docket No. 64 at 4-5, which
25 if true obviates the need for protecting those names in the filings in this case, see, e.g., TriQuint
26
            1
             Plaintiff does not oppose this request. See Docket No. 59 at 2. While the Court certainly
27 considers the parties’ positions with respect to allowing redaction or sealing, their agreement on
   the issue is not dispositive given that the Court is protecting the public’s right to access information
28 in judicial filings.

                                                      1
 1 Semiconductor, Inc. v. Avago Techs. Ltd., 2012 WL 1432519, *2-7 (D. Ariz. Apr. 25, 2012)
 2 (“information that has already entered the public domain cannot in any meaningful way be later
 3 removed from the public domain”).
 4         Given these circumstances, CoreCivic must file a supplement by July 25, 2019. This
 5 supplement must attach a declaration providing a factual basis for the relief being sought. This
 6 supplement must also attest whether the information is available already in the public domain.
 7 This supplement must also cite to case law addressing requests to maintain the secrecy of the
 8 names of prison staff or other law enforcement personnel, and must attach any cited orders that
 9 are not available on Westlaw or Lexis. This supplement must then provide meaningful discussion
10 as to how the “compelling reasons” standard is met with respect to this request.
11         IT IS SO ORDERED.
12         Dated: July 18, 2019
13                                                             ______________________________
                                                               Nancy J. Koppe
14                                                             United States Magistrate Judge
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                   2
